— In a proceeding pursuant to section 240 of the Domestic Relations Law to grant petitioner sole custody of the parties’ infant daughter, petitioner appeals from an order of the Supreme Court, Nassau County (Smith, J.), entered March 20, 1981, which denied his application without a hearing. Appeal held in abeyance and matter remitted to Special Term to hear and report on the issues raised. The hearing should proceed with all convenient speed since the custody of a child is involved. Absent a hearing, there are insufficient facts in the record, which consists solely of controverted affidavits, to enable us to make an informed determination. A full and comprehensive hearing should be held to determine the best interests of the child (see Avella v Avella, 74 AD2d 592; Wood v Wood, 73 AD2d 963). Damiani, J. P., Titone, Mangano and Gibbons, JJ., concur.